DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 17 recites “one or more processor-readable storage media” which is is/are drawn to a "computer readable medium" (i.e. a signal per se).
A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
 For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. 
Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. MPEP 2106.03 II
To overcome the 101 rejection, Examiner recommends amending claim 17 from “processor-readable storage media” to “non-transitory processor-readable storage media”.
Claims 18-20 are included in this rejection based on their dependence on claim 17.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, and similarly claims 12 and 17 recites:
“responsive to determining a time difference between the estimated readiness time and a first point in time is greater than the estimated charging time “ and “responsive to determining a time difference between the estimated readiness time and a second point in time is less than the estimated charging time, “ which is unclear.  
Specifically, [0045] and Fig. 2 S208-S216 of the specification recites: 
“the dynamic charging process 200 also calculates or otherwise determines the estimated amount of time required to charge the energy storage element from its current initial state of charge to the targeted final state of charge (task 208)”.  
And also recites:
“the dynamic charging process 200 maintains the energy storage element at the holding state of charge until the amount of time remaining before reaching the estimated readiness time is equal to or less than the estimated amount of time required to charge the energy storage element to the targeted final stage of charge (tasks 208, 210, 212).”
Based on the cited specification above, an estimated charging time to charge the energy storage element from its initial time is determined (task 208), the remaining time before reaching the estimated readiness time is compared to the estimated charging time (210), the battery SOC is compared to a “holding state of charge” (212,214),the estimated charging time is redetermined (i.e S214 “No” to S208 or S214 to S208), and the remaining time before reaching the estimated readiness time is compared to the redetermined estimated charging time (S210) before charging the battery to the target SOC (210 “No” to 216).
 As such, based on the above cited specification, the determined “estimated charging time” that is used to compare first time difference (i.e.  estimated readiness time and a first point) is not the same or same duration as the “estimated charging time” used to compare second time difference (i.e.  estimated readiness time and a second point).
However claim 1 and similarly claims 12 and 17 recite “a second point in time is less than the estimated charging time” which suggests that the claimed “estimated charging time” that is used to compare the first time difference is the same or same duration as the claimed “estimated charging time” used to compare second time difference.
Therefore it is unclear if the claimed “estimated charging time” used to compare first time difference (i.e.  estimated readiness time and a first point) is the same or same duration as the claimed “estimated charging time” used to compare the second time difference (i.e.  estimated readiness time and a second point).
 Examiner will interpret as “… time is less than an updated estimated charging time”.
Appropriate correction required.
Claims 2-11,13-16, and 18-20 is/are included in this rejection due to their dependence on claims 1,12, and 17. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 18 and 19 recite “ wherein a portable medical device comprises the one or more processors” and “wherein a battery charger comprises the one or more processors” respectively which does not further limit claim 17. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
 invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,7-8,12,14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 20140236379) in view of Diekmann (DE102017209489). Note: Examiner uses Diekmann ‘489 to make rejection but uses machine translation to clarify position.
As to claims 1 and 12, Masuda discloses one or more non-transitory processor-readable storage media storing instructions that, when executed by one or more processors, cause performance of a processor-implemented method (Fig.1,6,8 11 performed by PLG-ECU 170 and PM-ECU 140 which includes a CPU [0037] [0114]-[0115] on power storage device 150 ) comprising: 
obtaining an estimated readiness time for an energy storage element (Fig. 11 S01 a scheduled time to end charging of power storage device 150 (or a time to start driving the vehicle next time) identified as “readiness time”.  [0003] [0092], [0115]; 
obtaining a target state of charge for the energy storage element (Fig. 11 S14 PLG-ECU 170 calculates required amount ∆Q needed to charge power storage device 150 full state of charge SF identified as target state of charge.  [0115]); 
calculating an estimated charging time (Tc) based at least in part on a difference between the target state of charge and a current state of charge of the energy storage element (Fig. 11 S14 PLG-ECU 170 calculates total charging time Tc based on the required amount ∆Q needed to charge power storage device 150 full state of charge SF. [0108]-[0109], and  [0115]); 
responsive to determining a time difference between the estimated readiness time and a first point in time (chargeable time Tab as difference between current time and scheduled time to end charging) is greater than the estimated charging time (Fig. 11 In step S15, PLG-ECU 170 compares total charging period Tc calculated in step S14 with chargeable period Tab from the current time to the scheduled time to end charging [0116], using a first charging rate to charge the energy storage element to an intermediate state of charge (When chargeable time Tab is longer than total charging period Tc (YES in step S15), PLG-ECU 170 performs two-stage timer charging control for power storage device 150 in step S16. This timer charging control is performed in accordance with the process flow shown in FIG. 8. In Fig.6, 8 When battery voltage VB is lower than target voltage Vc1 (NO in step S06), PLG-ECU 170 proceeds to step S07 to perform first-stage charging ([0095]). When battery voltage VB reaches target voltage Vc1, PLG-ECU 170 determines that the SOC of power storage device 150 has reached target value SOC1 (i.e. intermediate state of charge). Charging Rate at “First stage” identified as “first charging rate”; 
maintaining the energy storage element at the intermediate state of charge (Fig. 6, t3-t4 from the end of the first-stage charging (time t3) to the start of the second-stage charging (time t4), the SOC of power storage device 150 is kept at target value SOC1 [0081]); and
Masuda does not teach responsive to determining a time difference between the estimated readiness time and a second point in time is less than the estimated charging time (interpreted as “an updated estimated charging time”), using a second charging rate to charge the energy storage element to the target state of charge, wherein the second point in time is after the first point in time and wherein the second charging rate is greater than the first charging rate.

    PNG
    media_image1.png
    511
    711
    media_image1.png
    Greyscale

Diekmann teaches a second point (Fig. 1 first, second and third charging times above set by the user ([0013]), and further teaches using a second charging rate (second charging power 21) to charge the energy storage element to the target state of charge (Fig. 1 above second charging power 21 is used during period 20/second charging period), wherein the second point in time is after the first point in time (Fig. 1 above) and wherein the second charging rate is greater than the first charging rate [0025] pg. 9 lines 348-349).
Diekmann is not specifically clear that the second charging period 20 charged at a faster rate than the first charging period 10 is performed is response to determining a time difference between the estimated readiness time and the second point in time being less than an updated estimated charging time.
However it would be obvious to one of ordinary skill in the art for Diekmann to charge at a faster rate during the second charging period 20 in response to charging period 20 being less than an estimated charging time using a first charging power 11 (i.e. slower rate than second charging power 21) in order ensure that the electrical energy store only has to remain in a state of its maximum power for a short time to avoid a reduce service life ([0016]) while being able to heat up the battery to an operating temperature that makes is safe and efficient ([0016]). 
As to claims 7 and 14,  Masuda in view of Diekmann teaches the method of claim 1, and the one or more non-transitory processor-readable storage media of claim 12. wherein calculating the estimated charging time comprises: determining a first estimated duration for an initial charging stage based on a difference between the current state of charge and the intermediate state of charge and the first charging rate (Fig. 6 of Masuda Tc1 dependent on SOC and charging rate); determining a second estimated duration for a final charging stage based on a difference between the target state of charge and the intermediate state of charge and the second charging rate (Fig. 1 of Diekmann charging period 20); and determining the estimated charging time based on a sum of the first estimated duration and the second estimated duration ([0013] of Diekmann where  first, second and pause charging time set by the user) .
As to claim 8,  Masuda in view of Diekmann teaches the method of claim 7, wherein determining the estimated charging time comprises adding a buffer amount of time to the sum of the first estimated duration and the second estimated duration (Fig. 6 and [0071] of Masuda where charging stops at time t6 “immediately before the scheduled time to end charging (time t7)”. Therefore time between t6 and schedule time to end charge t7 identified as “buffer”).

As to claim 17, Masuda discloses a system (fig 2) comprising: one or more processors (Fig.1,6,8 11 performed by PLG-ECU 170 and PM-ECU 140 which includes a CPU [0037] [0114]-[0115] on power storage device 150 );
 one or more non-transitory processor-readable storage media storing instructions that, when executed by one or more processors, cause performance of a processor-implemented method (Fig.1,6,8 11 performed by PLG-ECU 170 and PM-ECU 140 which includes a CPU [0037] [0114]-[0115] on power storage device 150 ) comprising: 
obtaining an estimated readiness time for an energy storage element (Fig. 11 S01 a scheduled time to end charging of power storage device 150 (or a time to start driving the vehicle next time) identified as “readiness time”.  [0003] [0092], [0115]; 
obtaining a target state of charge for the energy storage element (Fig. 11 S14 PLG-ECU 170 calculates required amount ∆Q needed to charge power storage device 150 full state of charge SF identified as target state of charge.  [0115]); 
calculating an estimated charging time (Tc) based at least in part on a difference between the target state of charge and a current state of charge of the energy storage element (Fig. 11 S14 PLG-ECU 170 calculates total charging time Tc based on the required amount ∆Q needed to charge power storage device 150 full state of charge SF. [0108]-[0109], and  [0115]); 
responsive to determining a time difference between the estimated readiness time and a first point in time (chargeable time Tab as difference between current time and scheduled time to end charging) is greater than the estimated charging time (Fig. 11 In step S15, PLG-ECU 170 compares total charging period Tc calculated in step S14 with chargeable period Tab from the current time to the scheduled time to end charging [0116], using a first charging rate to charge the energy storage element to an intermediate state of charge (When chargeable time Tab is longer than total charging period Tc (YES in step S15), PLG-ECU 170 performs two-stage timer charging control for power storage device 150 in step S16. This timer charging control is performed in accordance with the process flow shown in FIG. 8. In Fig.6, 8 When battery voltage VB is lower than target voltage Vc1 (NO in step S06), PLG-ECU 170 proceeds to step S07 to perform first-stage charging ([0095]). When battery voltage VB reaches target voltage Vc1, PLG-ECU 170 determines that the SOC of power storage device 150 has reached target value SOC1 (i.e. intermediate state of charge). Charging Rate at “First stage” identified as “first charging rate”; 
maintaining the energy storage element at the intermediate state of charge (Fig. 6, t3-t4 from the end of the first-stage charging (time t3) to the start of the second-stage charging (time t4), the SOC of power storage device 150 is kept at target value SOC1 [0081]); and
Masuda does not teach responsive to determining a time difference between the estimated readiness time and a second point in time is less than the estimated charging time (interpreted as “an updated estimated charging time”), using a second charging rate to charge the energy storage element to the target state of charge, wherein the second point in time is after the first point in time and wherein the second charging rate is greater than the first charging rate.
Diekmann teaches a second point (Fig. 1 first, second and third charging times above set by the user ([0013]), and further teaches using a second charging rate (second charging power 21) to charge the energy storage element to the target state of charge (Fig. 1 above second charging power 21 is used during period 20/second charging period), wherein the second point in time is after the first point in time (Fig. 1 above) and wherein the second charging rate is greater than the first charging rate [0025] pg. 9 lines 348-349).
Diekmann is not specifically clear that the second charging period 20 charged at a faster rate than the first charging period 10 is performed is response to determining a time difference between the estimated readiness time and the second point in time being less than an updated estimated charging time.
However it would be obvious to one of ordinary skill in the art for Diekmann to charge at a faster rate during the second charging period 20 in response to charging period 20 being less than an estimated charging time using a first charging power 11 (i.e. slower rate than second charging power 21) in order ensure that the electrical energy store only has to remain in a state of its maximum power for a short time to avoid a reduce service life ([0016]) while being able to heat up the battery to an operating temperature that makes is safe and efficient ([0016]).
As to claim 18,  Masuda in view of Diekmann teaches the system of claim 17. Masuda in view of Diekmann does not teach wherein a portable medical device comprises the one or more processors.
However it would have been obvious to a person of ordinary skill in the art to implements Masuda’s charging method in a portable battery operated medical device in order to suppress the degradation of the battery in the medical device as taught in Masuda [0085].
As to claim 19,  Masuda in view of Diekmann teaches the system of claim 17, wherein a battery charger comprises the one or more processors (PLG-ECU 170 of Masuda controls charging and therefore identified as battery charger [0038]).
As to claim 20,  Masuda in view of Diekmann teaches the system of claim 17.
Masuda in view of Diekmann does not teach wherein the second charging rate corresponds to a maximum charging current capability associated with the energy storage element.
However since Diekmann charges at the second charging power 21 significantly higher than the first charging power 11, in order to generate heat during rapid charging during the second charging period 20 to certain operating temperature for reliable operation (Pg. 9 lines 357-360), then it would be obvious to one of ordinary skill in the art for the second charging power 21 to be a maximum charging current capability associated with the energy storage element in order to heat the energy storage element to an operating temperature as fast as possible to begin operation of the device.

Claims 2, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 20140236379) in view of Diekmann (DE102017209489) in view of Basehore (US 20210152004).
As to claims 2 and 15,  Masuda in view of Diekmann teaches the method of claim 1, and the one or more non-transitory processor-readable storage media of claim 12.
Masuda in view of Diekmann does not teach wherein obtaining the estimated readiness time comprises determining the estimated readiness time based on historical usage data associated with the energy storage element.
Basehore does not disclose/teach wherein obtaining the estimated readiness time comprises determining the estimated readiness time (predicted end charge time) based on historical usage data associated with the energy storage element (Fig. 1B. [0058] The predicted end charge time 132 indicates a time (e.g., a timestamp) that the system 100 is predicted to be disconnected from the power source 108 ([0058]). FIG. 1B, S135-S139, the prediction engine 120 may obtain charging history data 112 including previous times in which the power source 108 was connected and disconnected from the system 100 (e.g., past plug and unplug times) and generates a predictive charge pattern 126. The charging history data 112 includes the past plug and unplug times. The predictive charge pattern 126 identifies a time in which the system 100 is predicted to be disconnected from the power source 108 ([0048],[0052]).
It would have been obvious to a person of ordinary skill in the art to modify the method of obtaining the estimated readiness time of Masuda to comprise determining the estimated readiness time based on historical usage data associated with the energy storage element, in order to reduce (or eliminate) the impact of the charging adjustment to the user as taught by Basehore [0032].
As to claim 10,  Masuda in view of Diekmann teaches the method of claim 1.
Masuda in view of Diekmann does not disclose/teach wherein obtaining the estimated readiness time comprises receiving an indication of the estimated readiness time via a network.
Basehore teaches wherein obtaining the estimated readiness time comprises receiving an indication of the estimated readiness time via a network. (Fig. 3 [0087] the battery charging manager 306 may obtain the signals 310 applied to the predictive model 322, over the network 352, from the server computer 360. The signals 110/310 may represent charging history data [0006] (e.g., when and for how long a user connects and/or disconnects the power source 108, etc. [0048][0106][0107]).
It would have been obvious to a person of ordinary skill in the art to modify the method of obtaining the estimated readiness time of Masuda to comprise receiving an indication of the estimated readiness time via a network, as this may reduce power consumption at the device as compared to periodically updating the predictive model 322 at the user device itself as taught by Basehore ([0086]).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 20140236379) in view of Diekmann (DE102017209489) in view of Basehore (US 20210152004) ) in view of Nicholson (US 20150188324).
As to claim 3,  Masuda in view of Diekmann in view of Basehore teaches the method of claim 2, wherein the historical usage data comprises timestamped data associated with preceding charging cycles (Fig. 1B and [0048],[0052] of Basehore … history data 112 including previous times in which the power source 108 was connected and disconnected from the system 100 (e.g., past plug and unplug times) and generates a predictive charge pattern 126. The charging history data 112 includes the past plug and unplug times (i.e. timestamp).
Masuda in view of Diekmann in view of Basehore does not disclose/teach and wherein determining the estimated readiness time comprises: determining respective durations of the preceding charging cycles based at least in part on the timestamped data; and determining the estimated readiness time relative to an initial time for a current charging cycle based at least in part on an average of the respective durations of the preceding charging cycles.
Nicholson teaches and wherein determining the estimated readiness time comprises: determining respective durations of the preceding charging cycles based at least in part on the timestamped data; and determining the estimated readiness time relative to an initial time for a current charging cycle based at least in part on an average of the respective durations of the preceding charging cycles ([0039]] Fig. 2A,2B 216,222,224).
It would have been obvious to a person of ordinary skill in the art to modify the method and system of Masuda to include wherein determining the estimated readiness time comprises: determining respective durations of the preceding charging cycles based at least in part on the timestamped data; and determining the estimated readiness time relative to an initial time for a current charging cycle based at least in part on an average of the respective durations of the preceding charging cycles, as taught by Nicholson in order to determine an approximate time available to charge the battery based on the history, and regulate current from the battery charger to the battery to charge the battery to a predetermined capacity to within at least a threshold time of the approximate time available [0003].

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 20140236379) in view of Diekmann (DE102017209489) in view of Di Carlo (US 20160064960).
As to claims 4 and 16,  Masuda in view of Diekmann teaches the method of claim 1, and the one or more non-transitory processor-readable storage media of claim 12.
  Masuda in view of Diekmann teaches wherein obtaining the target state of charge comprises determining the target state of charge based on historical usage data associated with the energy storage element.
Di Carlo teaches wherein obtaining the target state of charge comprises determining the target state of charge (Fig. 3 306 reduced charge termination voltage (i.e., a battery voltage at which the system stops charging the battery [0007]) based on historical usage data associated with the energy storage element (Fig. 3 [0049] S302 tracking of the state-of-charge may indirectly comprise monitoring of a user behavior associated with charging and discharging of the battery by a user. S304-306 [0050]-[0055]  variable charge-termination voltage of the battery can be adjusted based on the tracked state-of-charge. If the battery's state-of-charge does not drop below the state-of-charge threshold within the tracking period, the variable charge-termination voltage of the battery is reduced to a level below the previous variable charge-termination voltage and the maximum charge-termination voltage of the battery. 
It would have been obvious to a person of ordinary skill in the art to modify the method of obtaining the target state of charge of Masuda to comprise determining the target state of charge based on historical usage data associated with the energy storage element, in order to manage and extend at least one of a cycle life of the battery, swelling in the battery, and a runtime of the battery, as taught by Di Carlo [0007],[0032].
Claims 5,6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 20140236379) in view of Diekmann (DE102017209489) in view of Di Carlo (US 20160064960) in view of Nishigaki (US 20150369871).
As to claims 5 and 13,  Masuda in view of Diekmann in view of Di Carlo teaches the method of claim 4, and the one or more non-transitory processor-readable storage media of claim 12.
Masuda in view of Diekmann in view of Di Carlo does not teach wherein determining the target state of charge comprises adding an average amount of discharge associated with the energy storage element over one or more preceding usage cycles to a desired minimum state of charge threshold. 
Nishigaki teaches wherein determining the target state of charge (SOC 4) comprises adding an average amount of discharge associated with the energy storage element over one or more preceding usage cycles (Δ SOC 2) to a desired minimum state of charge threshold (Fig. 2 [0063] The target state of charge SOC 4 is obtained by adding Δ SOC 2 to SOC3 when transitioning from a discharge mode to a 
It would have been obvious to a person of ordinary skill in the art to modify the method of Masuda in view of Diekmann in view of Di Carlo to wherein determining the target state of charge comprises adding an average amount of discharge associated with the energy storage element over one or more preceding usage cycles to a desired minimum state of charge threshold, in order to accurately estimate a state of charge in a battery even if the state of charge is influenced by polarization [0006].
As to claim 6,  Masuda in view of Diekmann in view of Di Carlo in view of Nishigaki teaches the method of claim 5, further comprising determining a respective discharge for each usage cycle of the one or more preceding usage cycles (Δ SOC 1 Fig. 2 of Nishigaki ) based at least in part on a difference between a final state of charge associated with a preceding charging cycle (SOC1) and an initial state of charge of the energy storage element for a current charging cycle (SOC2 [0056] Nishigaki The target state of charge SOC 2 is obtained by subtracting Δ SOC 1 from SOC 1 when transitioning from a charge mode to a discharge mode. Nishigaki SOC2 is the target SOC after discharging Δ SOC 1. However Nishigaki is not specifically that charging occurs at SOC2 after discharging  Δ SOC 1. However it would be obvious to one of ordinary skill in the art to charge the battery starting from SOC2 of Fig. 2 in order to achieve a longer operation time from the device that is using the battery).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 20140236379) in view of Diekmann (DE102017209489) in view of Waardenburg (US 20200307405). 
As to claim 11,  Masuda in view of Diekmann teaches the method of claim 1.
Masuda in view of Diekmann does not disclose/teach wherein obtaining the target state of charge comprises receiving an indication of the target state of charge via a network.
Waardenburg teaches wherein obtaining the target state of charge comprises receiving an indication of the target state of charge via a network ([0037] Fig. 1 and 2 where Performing a method remotely via a data connection 112 through the network 107 of charging all possible vehicles to a target SOC. Fig. 1 showing network via data connection 112 is connected to charging equipment 105 which includes a controller 109 to control the charging of the EV 102 battery. Therefore since network 107 controls charging of the battery to a target SOC and is connected to charge controller 105, it would be obvious to one of ordinary skill in the art for charge controller to receive the target SOC from the network charge the battery based on information received from the network as it does the local charging system   ).
It would have been obvious to a person of ordinary skill in the art to modify the method of Masuda include  wherein obtaining the target state of charge comprises receiving an indication of the target state of charge via a network as taught by Waardenburg in order to have remote user control of the charging process.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 112, second rejection above . 

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim(s) 9,   although the prior art discloses a processor-implemented method comprising: obtaining an estimated readiness time for an energy storage element; obtaining a target state of charge for the energy storage element; calculating an estimated charging time based at least in part on a difference between the target state of charge and a current state of charge of the energy storage element; responsive to determining a time difference between the estimated readiness time and a first point in time is greater than the estimated charging time, using a first charging rate to charge the energy storage element to an intermediate state of charge; maintaining the energy storage element at the intermediate state of charge; and responsive to determining a time difference between the estimated readiness time and a second point in time is less than the estimated charging time, using a second charging rate to charge the energy storage element to the target state of charge, wherein the second point in time is after the first point in time, and wherein the second charging rate is greater than the first charging rate, wherein calculating the estimated charging time comprises: determining a first estimated duration for an initial charging stage based on a difference between the current state of charge and the intermediate state of charge and the first charging rate; determining a second estimated duration for a final charging stage based on a difference between the target state of charge and the intermediate state of charge and the second charging rate; and determining the estimated charging time based on a sum of the first estimated duration and the second estimated duration, wherein determining the estimated charging time comprises adding a buffer amount of time to the sum of the first estimated duration and the second estimated duration, wherein the estimated readiness time is determined relative to an initial time for a current charging cycle based at least in part on an average of the durations of the preceding charging cycles, the prior art of record does not disclose or teach the combination of:

 “determining the buffer amount of time based at least in part on a standard deviation associated with durations of preceding charging cycles.”
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basehore et al (US 20210152004 [0058]) is cited for altering the charging pattern (e.g., adjust a charge curve 157 as shown in FIG. 1I) during the predicted charging period (e.g., pausing the charging of the battery 102 during one or more periods, decreasing and/or increasing the charging rate during one or more periods, etc.) 
LIM (US 20190229547) is cited for having a portable medical device with two stage charging to minimize battery deterioration. However Lim does not teach second designated mode 432 may be set slower than that of the first designated mode 431.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	
	
	
	 /DREW A DUNN/            Supervisory Patent Examiner, Art Unit 2859